       Case 5:19-cv-00459-TKW-MJF Document 25 Filed 07/14/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

DIANE VENDRYES,

        Plaintiff,

v.                                   Case No.: 5:19-cv-00459-TKW-MJF

MHM HEALTH PROFESSIONALS,
LLC, d/b/a MHM Centurion,

     Defendant.
______________________________/

               UNOPPOSED MOTION FOR LEAVE TO CONDUCT
               DEPOSITION AFTER THE DISCOVERY CUT-OFF

        Defendant MHM Health Professionals, LLC (“MHMHP”), by and

through its undersigned counsel and pursuant to Rule 6(b) of the Federal

Rules of Civil Procedure, hereby respectfully requests leave to conduct a

deposition in this case after the discovery deadline set forth in the Scheduling

and Mediation Order. In support of the instant motion, MHMHP states the

following:

        1.      On December 30, 2019, the Court entered its Scheduling and

Mediation Order, setting a discovery cut-off date of July 15, 2020. [Doc. 12].

        2.      On July 2, 2020, counsel for MHMHP requested Plaintiff’s

counsel availability for two short third party depositions. On July 6, Plaintiff’s



ACTIVE 51453037v1
       Case 5:19-cv-00459-TKW-MJF Document 25 Filed 07/14/20 Page 2 of 4




counsel provided his only date of availability, which was July 15, the

discovery cut-off date.

        3.      After subpoenaing the corporate representative of Corizon

Health, Inc. for a deposition on July 15, 2020, undersigned counsel was

advised that a witness availability issue would prevent that deposition from

going forward on July 15.

        4.      Therefore, MHMHP respectfully requests that the Court extend

the discovery deadline for twenty days, to July 30, 2020, for the limited

purpose of allowing MHMHP to complete the deposition of the Corizon

Health, Inc.’s corporate representative.

        5.      This request for an extension will not affect any other deadlines,

including the dispositive motion deadline and the trial date.

        6.      This request for an extension of time is made in good faith and is

not interposed for the purpose of delay. Moreover, Plaintiff does not oppose

the relief requested herein.

                             MEMORANDUM OF LAW

        Federal Rule of Civil Procedure 6(b) allows this Court to grant an

extension of time upon the showing of good cause. Based upon the above,

MHMHP have shown good cause, specifically, the unavailability of a witness,

as to why the requested leave should be granted.

                                          2
ACTIVE 51453037v1
       Case 5:19-cv-00459-TKW-MJF Document 25 Filed 07/14/20 Page 3 of 4




                       CERTIFICATE OF GOOD FAITH

        Pursuant to Local Rule 7.1(B), the undersigned has conferred in good

faith with Plaintiff’s counsel who does not oppose the relief requested herein.

                                         Respectfully submitted,

                                         /s/ Richard C. McCrea, Jr.
                                         Richard C. McCrea, Jr.
                                         Florida Bar No. 351539
                                         Email: mccrear@gtlaw.com
                                         Catherine H. Molloy
                                         Email: molloyk@gtlaw.com
                                         Florida Bar No. 33500
                                         Email: molloyk@gtlaw.com
                                         Cayla M. Page
                                         Florida Bar No. 1003487
                                         Email: pagec@gtlaw.com
                                         GREENBERG TRAURIG, P.A.
                                         101 E. Kennedy Boulevard, Suite 1900
                                         Tampa, Florida 33602
                                         (813) 318-5700 – Telephone
                                         (813) 318-5900 – Facsimile
                                         Attorneys for Defendant

                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 14, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to:

                                 Marie Mattox
                                  Adam Ellis
                             Marie A. Mattox, P.A.
                          203 North Gadsden Street
                          Tallahassee, Florida 32301
                            marie@mattoxlaw.com
                                           3
ACTIVE 51453037v1
       Case 5:19-cv-00459-TKW-MJF Document 25 Filed 07/14/20 Page 4 of 4




                            adam@mattoxlaw.com
                          jervonie@mattoxlaw.com
                          michelle2@mattoxlaw.com
                          marlene@mattoxlaw.com

                                    /s/ Richard C. McCrea, Jr.
                                                     Attorney




                                      4
ACTIVE 51453037v1
